DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Amber Beckley, Registration number 72874, on 04/23/2021.

Claims
The claims have been replaced with the following claims:

1.    (Currently Amended) A wireless receiver, comprising:
a signal encoder configured to encode a plurality of received analog signals into a single encoded analog composite signal, in accordance with an orthogonal coding scheme operated at a first code rate;

a variable high rate decoder configured to:
 convert the single encoded digital composite signal into a high encode rate digital composite signal in accordance with the orthogonal coding scheme operated at a second code rate; 
 generate fundamental spectrum and spectral images of the single encoded digital composite signal;
 extract a desired positive frequency spectrum and a desired negative frequency spectrum from the fundamental spectrum and the spectral images of the single encoded digital composite signal in accordance with the second code rate;
 change a sampling rate of the desired positive frequency spectrum and the desired negative frequency spectrum;
 perform a shifting operation on the desired positive frequency spectrum and the desired negative frequency spectrum in accordance with a tuning frequency; 
 combine the shifted, desired positive frequency spectrum and the shifted, desired negative frequency spectrum; and

2. (Previously Presented) The wireless receiver of claim 1, wherein the signal encoder, further comprises plurality of down convertors operative to shift frequency components associated with the plurality of received analog signals in accordance with an intermediate frequency.
3. (Original) The wireless receiver of claim 1, further comprising a filter to minimize aliasing effects of the single encoded analog composite signal.
4. (Original) The wireless receiver of claim 1, wherein the first code rate is lower than the second code rate.
5. Cancelled
6.    (Currently Amended) The wireless receiver of claim 1, wherein the variable high rate decoder is further configured to perform up-sampling on the single encoded digital composite signal in accordance with the second code rate.
7.    (Currently Amended) The wireless receiver of claim 1, wherein the  variable high rate decoder further comprises a first multi-band filter and a second multiband filter, wherein the first multi-band filter configured to extract the desired positive frequency spectrum and the second multi-band filter configured to extract the desired negative frequency spectrum.
8.    (Currently Amended) The wireless receiver of claim 1, wherein the change of sampling rate depends on the second code rate and may be an integer or a fractional value.
9.    (Currently Amended) The wireless receiver of claim 1,  wherein the variable high rate decoder is further configured to perform the shifting operation on the desired positive frequency spectrum and the desired negative frequency spectrum in accordance with the ratio of the second code rate to the first code rate.
10.    (Previously Presented) The wireless receiver of claim 1, further comprising a controller configured to provide control signal parameters to the signal encoder, and the variable high rate decoder.
11.    (Original) The wireless receiver of claim 10, wherein the control signal parameters include on or more of the following: code type, code rate, up-sampling ratio, sampling rate, intermediate frequency, tuning frequency, and filter coefficient(s).
12.    (Currently Amended) A method of processing wireless received signals, comprising:
receiving a plurality of analog signals;
encoding the plurality of received analog signals into a single encoded analog composite signal in accordance with an orthogonal coding scheme operated at a first code rate;
converting the single encoded analog composite signal into a single encoded digital composite signal containing constituent digital signals;
converting the single encoded digital composite signal into a high encode rate digital composite signal in accordance with the orthogonal coding scheme operated at a second code rate; 
generating fundamental spectrum and spectral images of the single encoded digital composite signal;
extracting a desired positive frequency spectrum and a desired negative frequency spectrum from fundamental spectrum and spectral images of the single encoded digital composite signal in accordance with the second code rate;
changing a sampling rate of the desired positive frequency spectrum and the desired negative frequency spectrum;
shifting the desired positive frequency spectrum and the desired negative frequency spectrum in accordance with a tuning frequency;
combining the shifted, desired positive frequency spectrum and the shifted, desired negative frequency spectrum; and
decoding the high encode rate digital composite signal in accordance with the orthogonal coding scheme having the second code rate, to output a plurality of digital signals containing a desired information content of the received plurality of analog signals.
13.    (Original) The wireless processing method of claim 12, further comprising shifting frequency components associated with the plurality of received analog signals in accordance with an intermediate frequency.
14.    (Original) The wireless processing method of claim 12, further comprising filtering the single encoded analog composite signal to minimize aliasing effects.
15.    (Original) The wireless processing method of claim 12, wherein the first code rate is lower than the second code rate.
16.    (Cancelled) 
17.    (Original) The wireless processing method of claim 
18.    (Currently Amended) The wireless processing method of claim 
19.    (Currently Amended) The wireless processing method of claim 
20.    (Currently Amended) The wireless processing method of claim 
21.    (Original) The wireless processing method of claim 12, further comprising providing control signal parameters for controlling of encoding, reconstructing, and decoding operations.
22.    (Original) The wireless processing method of claim 12, wherein the control signal parameters include on or more of the following: code type, code rate, up-sampling ratio, sampling rate, intermediate frequency, tuning and filter coefficient(s).

Allowable Subject Matter
Claims 1-4, 6-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “ convert the single encoded digital composite signal into a high encode rate digital composite signal in accordance with the orthogonal coding scheme operated at a second code rate; 
 generate fundamental spectrum and spectral images of the single encoded digital composite signal;  extract a desired positive frequency spectrum and a desired negative frequency spectrum from the fundamental spectrum and the spectral images of the single encoded digital composite signal in accordance with the second code rate;
 change a sampling rate of the desired positive frequency spectrum and the desired negative frequency spectrum;  perform a shifting operation on the desired positive frequency spectrum and the desired negative frequency spectrum in accordance with a tuning frequency; and  combine the shifted, desired positive frequency spectrum and the shifted, desired negative frequency spectrum; and  decode the high encode rate digital composite signal in accordance with the orthogonal coding scheme operated at the second code rate, to output a plurality of digital signals containing a desired information content of the received plurality of analog signals.” In addition to other limitations of claim 1. 

Regarding claim 12, Prior art fails to teach the combination of “converting the single encoded digital composite signal into a high encode rate digital composite signal in accordance with the orthogonal coding scheme operated at a second code rate; generating fundamental spectrum and spectral images of the single encoded digital composite signal; extracting a desired positive frequency spectrum and a desired negative frequency spectrum from fundamental spectrum and spectral images of the single encoded digital composite signal in accordance with the second code rate; changing a sampling rate of the desired positive frequency spectrum and the desired negative frequency spectrum; shifting the desired positive frequency spectrum and the desired negative frequency spectrum in accordance with a tuning frequency; combining the shifted, desired positive frequency spectrum and the shifted, desired negative frequency spectrum; and decoding the high encode rate digital composite signal in accordance with the orthogonal coding scheme having the second code rate, to output a plurality of digital signals containing a desired information content of the received plurality of analog signals.” in addition to other limitations of claim 12.
Claims 2-4, 6-11, 13-15, 17-22 are allowed as being dependent on claim 1 or 12.
The Closest prior art Chang  (US 20050025251)  para 0026 teaches variable length decoder for decoding the variable length codes and then passing them for restoring to the original audio signals, however, Chang doesn’t teach converting the single encoded digital composite signal into a high encode rate digital composite signal in accordance with the orthogonal coding scheme operated at a second code rate; generating fundamental spectrum and spectral images of the single encoded digital composite signal; extracting a desired positive frequency spectrum and a desired negative frequency spectrum from fundamental spectrum and spectral images of the single encoded digital composite signal in accordance with the second code rate; changing a sampling rate of the desired positive frequency spectrum and the desired negative frequency spectrum; shifting the desired positive frequency spectrum and the desired negative frequency spectrum in accordance with a tuning frequency; combining the shifted, desired positive frequency spectrum and the shifted, desired negative frequency spectrum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416